It is well settled on authority that words spoken of a person in respect to his office or employment and actionable only by reason thereof, must be spoken, while he is holding such office or pursuing such employment, and not afterwards. 1 Stark, on Slander, 123. "It must appear," says the writer, when the words were spoken of a barrister or physician, "that he practiced as such at the time the words were spoken," and to the same effect is 5 Wait Act. and Def., 742.
This is expressly ruled as a correct statement of the law in Edwards v.Howell, 32 N.C. 211; Collis v. Malin, Cro. Chas., 282; Ferevard v. Adams, 7 Wend., 204. *Page 240 
2. To constitute oral slander, the words must impute to the plaintiff the commission of an infamous offence, an offence the conviction and punishment whereof involves moral turpitude and social degradation. The malversation in office, that is, the corrupt and fraudulent failure to account for and pay over the public taxes, is declared to be punishable as for a felony by imprisonment in the penitentiary by the act of 1868-69, ch. 74, secs. 35 and 38, while by the subsequent act of 1871-72, ch. 49, secs. 38 and 41, the same offence is made a misdemeanor to be punished by fine or imprisonment. This enactment took effect on January 17th, 1872, and covers any defalcation that occurred during the last years of the office. Ibid. Sec. 21.
(303)   If this latter statute does not annual the preceding act, being  in pari materia, the complaint does not show to which period off time the imputed official misconduct is to be referred, and therefore it cannot be seen that an offence higher than a misdemeanor is charged, and such a charge is clearly higher than a misdemeanor is the authorities, when only a fine or imprisonment can be imposed. Says DANIEL, J., delivering the opinion in Skinner v. White, 18 N.C. 471; "It seems to us that the rule laid down by LORD HOLT, that the words, if true, must not only subject the party to imprisonment but an infamous punishment, is the rule in this state." See also Shipp v. McGraw, 7 N.C. 463; Brady v. Wilson, 11 N.C. 93.
There is error and the judgment must be reversed. This will be certified that the action may proceed in the court below.
Error.                                                   Reversed.
Cited: Harris v. Terry, 98 N.C. 134; Gudger v. Penland, 108 N.C. 599;Barnes v. Crawford, 115 N.C. 77; Gattis v. Kilgo, 128 N.C. 424; Beck v.Bank, 161 N.C. 206; Hadley v. Tinnin, 170 N.c. 86; Elmore v. R. R.,189 N.C. 671; Oates v. Trust Co., 205 N.C. 16 Scott v. Harrison, 215 N.C. 430; S. v. Surles, 230 N.C. 276. *Page 241